Citation Nr: 1046467	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in June 2010.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran is not shown to have PTSD due to event or 
incident of his period of service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in December 2007.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
December 2007 letter.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Legal Criteria

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the incurrence 
of a stressor; rather, there must be service records or other 
credible supporting evidence to corroborate his testimony.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. 
App. 283 (1994).

Where, however, a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's service 
records may corroborate the account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(4); see also Patton v. West, 12 
Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(4).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102 (2010).

 

Background

The Veteran submitted his claim for entitlement to service 
connection for PTSD in November 2007.

The Veteran did receive psychiatric treatment during service.  
Beginning in September 1970 (until October 1970), the Veteran was 
hospitalized for complaints of "dizzy spells" and "I'm not 
myself."  


Hospital course showed the Veteran had a character and behavior 
disorder.  Initially, the Veteran viewed hospitalization as 
additional stress.  When threatened with separation from service, 
he manifested "viral gastroenteritis like syndrome" but the 
condition resolved within two days.  He also had two other 
occasions of becoming upset and expressed fear of having to 
return to military duty. He had severe impairment for military 
duty and considerable impairment for civilian and occupational 
settings.  The diagnoses were severe/chronic personality 
disorder, personality trait disturbance and emotionally unstable 
personality, manifested by excitability and ineffectiveness when 
confronted with minor stress.  The lifelong personality trait 
disturbance led to marked impairment for military duty and 
considerable impairment for social and vocational rehabilitation.

It was noted that the personality disorder was not a psychotic 
disorder or neurotic illness and it was recommended that the 
Veteran be separated from military service.  An October 1970 
psychiatry record indicated that emotionally unstable personality 
existed prior to service (EPTS).  The October 1970 separation 
examination documented abnormal psychiatric evaluation, 
indicating a diagnosis of personality disorder.  Thus, the 
Veteran was separated from service in November 1970.

The Veteran asserts that he has PTSD due to being sexually 
assaulted by four fellow airmen during his time in the service.  
Post service VA treatment records document the treatment he 
received for a psychiatric disorder.  In February 1971, the 
Veteran received a neuropsychiatric evaluation for complaints of 
not being able to get along with others, nervousness and upset 
over his discharge and feelings of cowardice.  On objective 
examination, the diagnosis was anxiety reaction and the examiner 
commented that it was apparent that the anxiety reaction existed 
prior to induction.

In a September 2007 statement, a VA psychologist noted the 
Veteran's report of sexual trauma victimization during his period 
in service.  The psychologist documented treatment administered 
to the Veteran throughout the years.  In pertinent part, the 
psychologist opined that the Veteran had chronic, severe PTSD 
secondary to military sexual trauma.  To that end, the 
psychologist explained that the Veteran's clinical history along 
with collateral information from the Veteran's spouse indicated 
the PTSD, in pertinent part, was causally linked to his having 
been victimized via military sexual trauma and the aftermath 
(personality and life changes, negative consequences and aberrant 
behaviors) resulted directly from that traumatic experience.

In an April 2008 VA examination report, the Veteran was diagnosed 
with anxiety/mood disorder.  The psychiatrist found that he did 
not meet the full DSM-IV criteria for PTSD.  To that end, the 
psychiatrist noted that the Veteran did have nightmares and 
avoidance behavior.  The Veteran's nightmares were about a 
variety of different scenarios, including the sexual assault, 
generalized violence, being in combat, having people chase him 
and being stranded in Vietnam.  However, the psychiatrist noted 
that the Veteran served for only four months; never saw any 
combat; was not in Vietnam; and, despite being hospitalized for 
over 40 days during his period of service, never mentioned any 
physical or sexual assault.  In this regard, the psychiatrist 
explained that the Veteran was diagnosed with a personality 
disorder and separated from service.

The psychiatrist noted the Veteran's first report of sexual 
trauma in service was in 2005 while undergoing therapy for 
anxiety and mood disorder.  Although he did not initially 
remember the details of the sexual assault, he reportedly 
awakened in a hotel room and was told by a woman that he had been 
raped.  As he had undergone psychotherapy, he began to 
"recover" more memories about the assault.  Reportedly, his 
nightmares have worsened since being treated for the sexual 
trauma.  However, the psychiatrist noted the Veteran's reports of 
the details of the trauma have changed over time.  Therefore, the 
psychiatrist was unable to state, without resorting to mere 
speculation what might have actually occurred.  In any event, the 
psychiatrist reported that even though the Veteran did have 
avoidance symptoms the symptoms were of a generalized type that 
was more consistent with an anxiety disorder rather than PTSD.  
Thus, he did not meet the criteria for PTSD.

In a statement dated in June 2010, a VA psychologist who has 
treated the Veteran  reiterated that she supported his claim for 
service connection for PTSD based on in service sexual trauma. 
She said that men who are victims of sexual trauma often suppress 
memories of the assault. She found the Veteran's account to be 
credible and consistent over time.

Analysis

Notwithstanding a confirmed diagnosis of PTSD, the fact remains 
that there is absolutely no credible supporting evidence to show 
that the Veteran's claimed in-service stressor(s) occurred.  The 
Veteran contends that he was raped by four fellow servicemen in a 
hotel room after a night of binge drinking.   Apparently, he did 
not remember the attack; however, a prostitute also in the hotel 
room informed him that the four servicemen had raped him.  
Reportedly he confided in the Catholic chaplain who advised him 
against reporting the incident due to the likely negative 
repercussions from the military.  He claimed that as a result of 
this trauma he began drinking heavily and withdrew from everyone.  
Unable to function, he ended up hospitalized after an apparent 
suicide attempt from cutting his wrists.  As a result of the 
sexual trauma, he was unable to adapt or function in the military 
and he was subsequently discharged.  

Despite the Veteran's contentions, as noted in the April 2008 VA 
examination report, the Veteran was hospitalized for over 40 days 
during his period of service without mention of any physical or 
sexual assault. Again, at the time of a February 1971 VA 
examination, no reference was made to a sexual or personal 
assault. Furthermore, during his June 2010 Board hearing, the 
Veteran testified that he did not remember the assault, "... I was 
eating a hamburger and then I don't remember much after that, you 
know, I just like, it is like a block."  In addition, he 
testified that he never told anyone about the details of the 
assault, "No, I was ashamed, I felt dirty, I never, I did not 
know what to think of it, you know, I was never brought up like 
that and I never, you know." (in response to the VLJ's question 
"and you never told anybody about what happened to you?").  
Further, on examination in April 2008, the Veteran gave a history 
of nightmares of combat, despite never having served overseas. 

Accordingly, the Board finds that the Veteran's claimed stressors 
are simply not credible or verifiable.  Thus, he cannot meet the 
criteria for service connection for PTSD.  The Board has 
considered the various statements from the Veteran's wife.  
Although she maintains that the Veteran underwent significant 
behavioral and emotional changes after the incident, her 
statements simply do not provide contemporaneous evidence that 
the alleged stressors actually occurred.  Further, service 
records do not seem to support these statements.  Moreover, as 
noted above, the Veteran himself testified in the June 2010 Board 
hearing that he did not have recollection of the sexual assault. 
Finally, although the board has taken into account the opinion 
expressed by the VA psychologist who has treated the Veteran, her 
conclusion that he has PTSD is based on her acceptance that the 
stressors reported by him are true, a finding with which, for 
reasons set forth above, the Board does not agree..

As the Veteran fails to provide credible evidence of an in-
service stressor(s) during his time of service, service 
connection for PTSD is not warranted.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.


ORDER

Service connection for PTSD is denied.


REMAND

When a Veteran submits a claim for service connection for PTSD, 
he is claiming service connection for psychiatric symptomatology 
regardless of how the disability is diagnosed.  Hence, with 
regard to the claim for an acquired psychiatric disorder, other 
than PTSD, VA must consider service connection for a disability 
manifested by those symptoms, regardless of how it is diagnosed. 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.

During service, a September through October 1970 hospital course 
report documents that the Veteran was diagnosed with 
severe/chronic personality disorder, personality trait 
disturbance and emotionally unstable personality, manifested by 
excitability and ineffectiveness when confronted with minor 
stress.  Judgment was undependable under minor stress and 
relationships with others fluctuated with emotional attitude due 
to strong and poorly controlled hostility, guilt and anxiety.  
The examiner found that the lifelong personality trait 
disturbance led to marked impairment for military duty and 
considerable impairment for social and vocational rehabilitation.

It was noted that the personality disorder was not a psychotic 
disorder or neurotic illness and it was recommended that the 
Veteran be separated from military service.  An October 1970 
psychiatry record indicated that emotionally unstable personality 
EPTS.  The October 1970 separation examination documented 
abnormal psychiatric evaluation, indicating a diagnosis of 
personality disorder.

In this regard, congenital or developmental abnormalities, such 
as personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

Subsequent to service, the Veteran has been diagnosed with 
anxiety/mood disorder.  Service records and a February 1971 
neuropsychiatric evaluation report indicate that the psychiatric 
disorder existed prior to the Veteran's entrance into service.  

The Board notes that every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
In Wagner, the Federal Circuit held that to rebut the presumption 
of soundness, the evidence must clearly and unmistakably show not 
only that the disorder at issue pre-existed entry into service, 
but that the disorder did not undergo aggravation in or as a 
result of service.  

Although the February 1971 neuropsychiatric evaluation report 
noted the anxiety disorder EPTS, the April 2008 VA examination 
made no such determination.  
Where the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required by 
the courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).  Thus, the Board finds that a more 
contemporaneous VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate regulatory and legal guidance.  
See 38 C.F.R. § 3.159 (2010); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
previously unidentified medical care 
providers who treated him for his 
psychiatric disorder.  After he has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should also be afforded a 
VA examination by the appropriate 
psychiatrist to determine, if possible, the 
etiology of his psychiatric disorder, to 
include anxiety/mood disorder.  His claims 
folder must be made available for the 
psychiatrist's review prior to the entry of 
any opinion.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  All 
indicated tests and studies are to be 
performed.  Following the examination, the 
psychiatrist is requested to provide an 
opinion as to the following questions:

a)	Does the evidence of record clearly 
and unmistakably show that an acquired 
psychiatric disorder, including an 
anxiety disorder, existed prior to the 
Veteran's entrance onto active duty?  

b)	With respect to any such condition 
that the examiner believes existed 
prior to the Veteran's entrance onto 
active duty, is there clear and 
unmistakable evidence that the 
psychiatric disorder did not undergo 
an increase in the underlying 
pathology during or as a result of his 
period of active service?  

c)	If the physician is of the opinion 
that an acquired psychiatric disorder, 
including anxiety disorder did not 
preexist his period of service, is it 
at least as likely as not (e.g., a 
50 percent or greater likelihood) that 
any current psychiatric disability, 
including an anxiety disorder, had its 
onset in his period of service?  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


